SLOAN, J.
The appellant, in the district court of Graham County, was convicted of the crime of assault. He was sentenced by the court to pay a fine of three hundred dollars, and in case the defendant should not pay the fine immediately after judgment to be imprisoned in the county jail for three hundred days. The appeal is from this judgment.
The punishment prescribed for the crime of assault is either a fine in any sum not exceeding three hundred dollars or imprisonment in jail for a term not exceeding three months. Pen Code, see. 208. The judgment is irregular, in that it imposes both a fine and an imprisonment, and for the further reason that the term of imprisonment imposed exceeds three months. A judgment imposing a fine may direct that the defendant be imprisoned until the fine be satisfied, specifying the extent of the imprisonment, which must not exceed one day for each dollar of the fine. Pen. Code, sec. 1013. If the intent of the court was to impose the imprisonment as a method of satisfying the fine under the provisions of the latter section of the Penal Code, such intent is not expressed in the judgment, and cannot therefore be given effect. '
The judgment is modified by eliminating all reference to the imprisonment, which leaves in full force and effect the fine of three hundred dollars.
KENT, C. J., DOAN, J., CAMPBELL, J., and NAYE, J., concur.